Filed 7/27/22 P. v. Sconiers CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B312409

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. BA355108)
         v.

DARYL ANTHONY SCONIERS,

         Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Lisa B. Lench, Judge. Affirmed as modified.
      Olivia Meme, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Idan Ivri, Deputy
Attorneys General, for Plaintiff and Respondent.
      Defendant and appellant Daryl Anthony Sconiers, Jr.
(defendant), appeals from the judgment entered after he was
resentenced upon the granting of his petition for vacatur and
resentencing pursuant to Penal Code former section 1170.95 (now
§ 1172.6).1 Defendant contends, and respondent agrees, that the
three-year parole period imposed was unauthorized and must be
reduced to a two-year parole period. We agree and will modify
the judgment accordingly.

                          BACKGROUND
       Defendant was convicted in 2014 of first degree murder as
an aider and abettor of first degree burglary during which his
accomplice committed a homicide (count 1). Defendant was also
convicted of attempted first degree robbery (count 2) and first
degree burglary (count 3), with a principal armed in the
commission of the offenses (§ 12022, subd. (a)(1)). Defendant was
sentenced to life in prison without the possibility of parole due to
the jury’s finding true the special circumstance alleged pursuant
to section 190.2, subdivision (a)(17), that an accomplice
committed the murder during the commission of a first degree
burglary and during the commission of attempted first degree
robbery. (See § 190.2, subd. (d).) Defendant was also sentenced
to a determinate term of three years plus a one-year firearm
enhancement as to count 2, and a term of six years plus a one-
year firearm enhancement as to count 3. The sentences on
counts 2 and 3 were stayed pursuant to section 654. Defendant

1     Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in text. (Stats. 2022,
ch. 58, § 10.) All further statutory references are to the Penal
Code, unless otherwise indicated.




                                 2
appealed from the 2014 judgment, and we reversed the section
190.2 special circumstance and remanded for resentencing, as
there was not substantial evidence to support a required finding
that defendant was a major participant in the crime and acted
with reckless indifference to human life, pursuant to section
190.2, subdivision (d). (See People v. Aikens (Nov. 2, 2017,
B270559) [nonpub. opn.].)
       On remand, defendant filed a petition pursuant to former
section 1170.95 for vacatur and resentencing. The trial court
found defendant had made a prima facie showing of entitlement
to relief, issued an order to show cause why the requested relief
should not be granted, held an evidentiary hearing, and granted
the petition. On January 14, 2020, the trial court vacated
defendant’s first degree murder conviction, and added a
conviction of second degree murder in its place. The court then
sentenced defendant to a term of 15 years to life for that offense,
plus one year for the firearm enhancement. Defendant appealed
from that judgment, which we reversed and remanded for
resentencing, as former section 1170.95 did not provide for
substituting a new offense for the vacated murder conviction.
(See People v. Sconiers (Feb. 3, 2021, B304595) [nonpub. opn.].)
       On that remand, the trial court vacated the second degree
murder conviction and on March 5, 2021, sentenced defendant to
the high term of six years on count 3, first degree burglary, plus a
consecutive three years pursuant to section 12022, subdivision
(a)(1). The court imposed the middle term of three years on count
2, attempted robbery, plus one year pursuant to section 12022,
subdivision (a)(1), and stayed the term pursuant to section 654.
Defendant was given credit for time served and placed on parole
for three years.




                                 3
     Defendant filed a timely notice of appeal from the
judgment.

                            DISCUSSION
       Defendant contends that the three-year parole period
imposed by the trial court was unauthorized and must be reduced
to two years. The People agree.
       Effective July 1, 2020, section 3000.01, with exceptions not
relevant here, provides that prison inmates subject to parole
supervision who have been sentenced to a determinate term,
shall be released on parole for a period of two years. (§ 3000.01,
subds. (a), (b)(1), (d).) This was the law in effect on March 5,
2021, the day defendant was last sentenced and ordered released
by the Department of Corrections upon the completion of the
abstract of judgment, which was filed the same day.
       Also in effect on March 5, 2021, was former section 1170.95,
subdivision (g), which allowed the trial court to “order the
petitioner to be subject to parole supervision for up to three years
following the completion of the sentence.”2 The two sections were
not directly in conflict at that time, as the sentencing court was
authorized to impose up to three years of parole after prison in
former section 1170.95. However, as our colleagues in Division
Three of this court did in People v. Tan (2021) 68 Cal.App.5th 1,
we harmonize the law and find the trial court can impose only
the two-year term to those sentenced to a determinate prison



2      Former section 1170.95 was amended effective January 1,
2022, to provide in subdivision (h): “The judge may order the
petitioner to be subject to parole supervision for up to two years
following the completion of the sentence.”




                                 4
term pursuant to section 3000.01. To do otherwise is
unauthorized.
      As we may correct an unauthorized sentence on appeal
despite failure to object below (People v. Scott (1994) 9 Cal.4th
331, 354), we do that here.

                          DISPOSITION
       The judgment is modified to reduce defendant’s period of
parole supervision to two years effective March 5, 2021. As
modified, the judgment is affirmed. The superior court is ordered
to prepare an amended abstract of judgment and forward a
certified copy to the Department of Corrections and
Rehabilitation.


                               ________________________
                               CHAVEZ, J.

We concur:


________________________
LUI, P. J.


________________________
ASHMANN-GERST, J.




                                 5